106 F.3d 426
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Einer R. NIELSON, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 97-3007.
United States Court of Appeals, Federal Circuit.
Jan. 13, 1997.

MSPB
APPEAL DISMISSED.
ON MOTION
BRYSON, Circuit Judge.

ORDER

1
Upon consideration of the unopposed motion of the Merit Systems Protection Board to dismiss Einer R. Nielson's appeal because it was filed 34 days out of time,

IT IS ORDERED THAT:

2
(1) The motion to dismiss is granted.


3
(2) Each side shall bear its own costs.